EXHIBIT Contact:John Beisler Vice President – Investor Relations CKE Restaurants, Inc. 805-745-7750 CKE RESTAURANTS, INC. ANNOUNCES EXECUTIVE PROMOTIONS CARPINTERIA, Calif. – Jan. 8, 2009 – CKE Restaurants, Inc. (NYSE: CKR) announced today that E. Michael Murphy, the Company’s current Chief Administrative Officer and General Counsel, has been promoted to President and Chief Legal Officer, effective January 27, 2009.Andrew F. Puzder shall remain the Chief Executive Officer. “Over the past ten years, our Board has watched Mr. Murphy assume increasing responsibility as our Company stabilized financially and then began to grow,” stated Byron Allumbaugh, the Chairman of the Board of Directors.“He has earned this position, and is a very strong and capable second in command behind Mr. Puzder.” “Mike has the respect and confidence of our Board, our management team, employees and the franchise communities for both of our brands” stated Mr.
